DETAILED ACTION
This action is in response to a filing filed on May 13th, 2019. Claims 1-25 were cancelled and new claims 26-50 are added. Claims 26-50 are currently pending. The Information Disclosure Statement (IDS) filed on March 06th, 2019 has been acknowledged.
Priority
This application is  a Continuation of U.S. Patent Application No. 15/356,531, filed on November 18, 2016 in the name of Borchetta et al. and titled SYSTEMS AND METHODS FOR GENERATING CUSTOMIZED AVATARS AND CUSTOMIZED ONLINE PORTALS, which Application is a Continuation-In-Part Application of U.S. Application No. 14/304,930, filed on June 14, 2014 in the name of Borchetta et al. and titled SYSTEMS AND METHODS FOR FACILITATING FUNDRAISING CAMPAIGNS VIA USE OF CUSTOMIZED AVATARS, which application in turn claims the benefit of U.S. Provisional Application No. 61/834,918 filed June 14, 2013 in the name of Borchetta et al., titled SYSTEMS AND METHODS FOR A CUSTOMIZED WEBSITE PORTAL TO FACILITATE FUNDRAISING, which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, U.S. Patent No. 10275807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim 26 of the present application recites, almost identical limitation except receiving third data that is proprietary marketing content of the third party organization and transmitting unique URL to the at least one recipient associated with the first user and the third party organization of the claim 1 of the Patent application 10275807. The additional limitation makes the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 15356531 (Pat. 10275807) with the similar limitations of method claim 26 of current child Application No. 16286059:
Claim 26 of Instant Application
Claim 1 of Patented App. 10275807
A method for generating customized online stores for facilitating fundraising efforts of a user on behalf of an organization, comprising:
A method for generating customized online stores for facilitating users' efforts to support a third party organization, comprising:
receiving, by an online portal generating controller comprising at least one processor and operable to communicate with a plurality of user devices and from a first user device of a first user, a first request to generate a first customized online store that features a customized avatar of the first user and comprises a plurality of web pages, each of the plurality of web pages being customized by the online portal generating controller for the first user;
receiving, by an online portal generating controller comprising at least one processor and operable to communicate with a third party marketing content server and a plurality of user devices and from a first user device of a first user, a first request to generate a first customized online store that features a customized avatar of the first user and comprises a plurality of web pages, each of the plurality of web pages being customized by the online portal generating controller for the first user;
receiving, by the online portal generating controller and from a second user device of a second user, a second request to generate a second customized online store that features a customized avatar of the second user and comprises a plurality of web pages, each of the plurality of web pages being customized by the online portal generating controller for the second user;
receiving, by the online portal generating controller and from a second user device of a second user, a second request to generate a second customized online store that features a customized avatar of the second user and comprises a plurality of web pages, each of the plurality of web pages being customized by the online portal generating controller for the second user;
receiving, over a network and from the first user device of the first user, first data for customizing each of the first customized online store and the customized avatar of the first user, the first customized online store being for selling at least one product to at 


receiving, over the network and from the second user device of the second user, second data for customizing each of the second customized online store and the avatar of the second user, the second customized online store being for selling the at least one product to at least one recipient associated with at least the second user;

receiving, over the network and from the marketing content server of the third party organization, third data that is proprietary marketing content of the third party organization; 
generating the customized avatar of the first user using (i) the first data received from the first user device; and (ii) proprietary marketing content indicating the organization; 
generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization;
generating the customized avatar of the second user by combining the second data received from the second user device and the third data received from the marketing content server;
generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the 


generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized avatar of the second user throughout more than one of the second plurality of web pages;
generating a first unique URL that serves as an online address to the first customized online store;
generating a first unique URL that serves as an online address to the first customized online store;

transmitting, over the network, the first unique URL to the at least one recipient associated with the first user and on behalf of the first user and the third party organization;
generating a second unique URL that serves as an online address to the second customized online store; 
generating a second unique URL that serves as an online address to the second customized online store;

transmitting, over the network, the second unique URL to the at least one recipient associated with the second user and on behalf of the second user and the third party organization;
selling, through the first customized online store, a first item to the at least one recipient associated with the first user; 
selling, through the first customized online store, a first item to the at least one recipient associated with the first user;
and selling, through the second customized online store, the first item to the at least one recipient associated with the second user.
and selling, through the second customized online store, the first item to the at least one recipient associated with the second user.


Claim Rejections - 35 USC §101 
Per Applicant’s amendments and arguments with respect to the rejection of claims 26-50 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving a request to generate a first customized online store that features a customized avatar of the first user and selling a first item to the at least one recipient associated with the first user through customized online store, i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas (i.e. “PEG” Revised Step 2A Prong One=Yes).

More specifically, the Examiner notes that as per [0098 and Fig. 12], it is stated that “example method for facilitating a user's marketing efforts on behalf of a third party organization 
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 26-50 are deemed patent eligible.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 26, 40, and 45 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically generating the customized avatar of the first user using (i) the first data received from the first user device; and (ii) proprietary marketing content indicating the organization; generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization; generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the first user into the first customized online store, wherein the first customized online store includes purchasing functionality on at least one of the first plurality of web page and includes the customized avatar of the first user throughout more than one of the first plurality of web pages; generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized avatar of the second user throughout more than one of the second plurality of web pages; generating a first unique URL that serves as an online address to the first customized online store; generating a second unique URL that serves as an online address to the second customized online store. However, the claim(s) 26, 40, and 45 is/are still subject to a rejection 

Examiner notes:
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 26-50 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of “generating the customized avatar of the first user using (i) the first data received from the first user device; and (ii) proprietary marketing content indicating the organization; generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization; generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the first user into the first customized online store, wherein the first customized online store includes purchasing functionality on at least one of the first plurality of web page and includes the customized avatar of the first user throughout more than one of the first plurality of web pages; generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the applied (“Carvajal” US PUB. 20150262262) in view of (“Schueller” US Pub. 20110244952) in view of (“Flynn” US Pub. 20120310761) in view of (“Delgado” US Pat. 7162429) in view of (“Barnum” US Pub. 20040143520) references, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20170293941 (“Acken”). 
Acken discloses, representing a graphical object display modeling using mathematical algorithms relating to an advertising clothing using models of advertised clothing and other wearables and personalized avatars of the recipients to help potential customers better visualize the clothing on themselves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682